In an action in which plaintiff has been granted a judgment of divorce by the Supreme Court, Queens County, dated March 31, 1969, she appeals from so much of the judgment as (1) directed defendant to pay for support of plaintiff and the parties’ infant son, in stated amounts, and (2) denied plaintiff’s application for reimbursement of counsel fees paid by her. Judgment modified, on the law and the facts, by increasing the amount to be paid for support and maintenance of plaintiff and the infant son of the parties from $55 per week to $75 per week, to be apportioned $40 per week for plaintiff and $35 per week for the infant son. As so modified, judgment affirmed insofar as appealed from, with costs to appellant. In our opinion, the award for support and maintenance was, on this record, inadequate to the extent indicated. Rabin, Benjamin and Munder, JJ., concur; Beldoek, P. J., and Christ, J., dissent and vote to affirm the judgment insofar as appealed from.